UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7082



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROOSEVELT BROADUS, a/k/a Supreme,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-91-209-G)


Submitted:   November 18, 2002         Decided:     December 16, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roosevelt Broadus, Appellant Pro Se. Benjamin H. White, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roosevelt Broadus seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion for reconsideration of the denial of his

motion filed under 28 U.S.C. § 2255 (2000).   We have reviewed the

record and conclude for the reasons stated by the district court

that Broadus has not made a substantial showing of the denial of a

constitutional right. See United States v. Broadus, No. CR-91-209-

G (M.D.N.C. June 5, 2002).   Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.   See 28 U.S.C. § 2253(c)(1)(B) (2000); see Slack v.

McDaniel, 529 U.S. 473, 484 (2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2